Citation Nr: 1214970
Decision Date: 04/25/12	Archive Date: 05/24/12

DOCKET NO.  10-07 532	)	DATE APR 27 2012
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


CORRECTIVE ORDER

     In a decision issued by the Board in this case on April 25, 2012, the Order is corrected to read:

An effective date earlier than September 18, 2008, for the award of service connection for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 1214970	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10- 07 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 18, 2008 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.   

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO granted service connection and assigned an initial, 30 percent rating for PTSD, effective September 18, 2008.  The Veteran filed a notice of disagreement (NOD) with the effective date of service connection in June 2009.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.   

During the hearing, the Veteran requested, and the undersigned grant, a 30-day abeyance period following the hearing for submission of additional evidence.   Later in August 2011, the Veteran's submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  On April 22, 2004, the RO received the Veteran's initial claim for service connection for PTSD.

3.  In an April 5, 2006,  rating decision., the RO denied service connection for PTSD; thereafter, the Veteran filed a notice of disagreement in January 25, 2007.
4.  In a February 8, 2007 letter, the RO informed the Veteran that his notice of disagreement had been received, and discussed the traditional appeal process to include the issuance of an SOC and the requirement that the Veteran file a substantive appeal following receipt of the SOC.

5.  The claims file includes an August 2007 statement of the case, the accompanying letter for which is addressed to the Veteran at the only address for him in the claims file; thereafter, a timely substantive appeal was not filed. 

6.  On September 18, 2008, the RO received from the Veteran a statement accepted as a request to reopen the previously denied claim for service connection for PTSD. 

7. The claims file includes no statement or communication from the Veteran, prior to September 18, 2008, that constitutes a prior, pending claim for service connection for PTSD, pursuant to which that benefit could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than September 18, 2008, for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the January 2010 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The January 2010 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Except in the case of simultaneously contested claims, a claimaint, or his or her representative must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that agency mails notice of the determination to him or her.  38 C.F.R. § 20.303(a).

Except in the case of simultaneous claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever ends later.  38 C.F.R. § 20.303(b).

The Veteran filed an original claim for service connection in April 2004, and the RO denied the claim in an April 2006 rating decision.  An April 2006 letter notified the Veteran of the RO's denial, and provided the Veteran with notice of his right to appeal.  The Veteran filed a notice of disagreement with that rating decision, which the RO received on January 25, 2007.  In February 2007, the Veteran was informed of the process by which to appeal, that he had to file a notice of disagreement, that a statement of the case would follow and that he then needed to respond with a substantive appeal (typically, via a VA Form 9) should he disagree with the decision in the statement of the case.  In August 2007, the RO issued a statement of the case, and furnished the Veteran a VA Form 9; the Veteran's address in his notice of disagreement is consistent with the address used in the RO's correspondence.  Thereafter, the Veteran did not file a timely substantive appeal to perfect his appeal-via a VA Form 9, or otherwise.

On September 18, 2008, the RO received a statement from the Veteran which was accepted as a request to reopen the previously denied claim for service connection for PTSD.  Ultimately, in the May 2009 rating decision on appeal, the RO granted service connection and assigned an initial, 30 percent rating for PTSD, effective September 18, 2008 (the date of the request to reopen).  The Veteran now seeks an earlier effective date for the award of service connection back to 2004.  .

However, considering the noted evidence and assertions advanced by and on behalf of the Veteran in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

With respect to the previous denial of service connection for PTSD, in multiple statements, the Veteran has asserted that he never received any correspondence from the RO following the filing of his notice of disagreement.  Included in the Veteran's statements was a copy of a letter, originally received in January 2007 as part of his notice of disagreement.  The Veteran highlighted a number of portions of the letter and added to the letter a hand-written post-it note which stated "this was the letter that was sent for appeal."  During his August 2011 Board hearing, the Veteran appeared to be confused about the method by which one must appeal a rating decision.  Specifically, the Veteran stated "I sent my letter on my appeal to that decision...with that form 9 and I never heard [anything]."  He stated that he sent a VA form 9 substantive appeal and showed that to his counselor.  He indicated later during the hearing that he never received a statement of the case.  

The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a Veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). 

Therefore, in this case, VA is presumed to have mailed the August 2008 statement of the case and notice letter to the Veteran's correct address.  Moreover, the Veteran's assertions, alone, are not sufficient to rebut the presumption. 

Assertions advanced by the Veteran in written documents in connection with this appeal suggest that he did not understand the appeal process.  His description of his notice of disagreement as "the letter sent for appeal" suggests that he believed that his notice of disagreement was sufficient to perfect an appeal.  The Board also notes that that the inconsistency between the Veteran's statements that he never received a statement of the case and his testimony that he did in fact file a VA Form 9 as a substantive appeal suggests a belief that a notice of disagreement and substantive appeal are e the same thing-despite being provided detailed information on the two-step process for appealing a rating decision in February 2007.

Moreover, even if true, any confusion that the Veteran may have about the appeals process would not provide a legal basis of entitlement to an earlier effective date.  Indeed, the  United States Court of Appeals for Veterans Claims, citing an opinion from the United States Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991). 

The Board emphasizes that the assignment of an effective date for an award of compensation is dependent upon the existence of a pending claim for the benefit sought.  As indicated above, the original, April 2004 claim for service connection for PTSD was finally resolved by the RO's April 2006 denial of that claim, a decision for which the Veteran did not timely perfect an appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a), 20.1103.  As the original claim was finally resolved, it cannot constitute a prior, pending claim pursuant to which the benefit ultimately awarded could have been granted, and an effective date prior to RO's final, April 2006 denial is legally precluded. 

While the finality of the April 2006 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438   (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires not only some degree of specificity as to what the alleged error is, but also-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31   (1997).  As indicated above, no argument of the Veteran and/or his representative actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim. 

As a final point, the Board notes that, after the RO's April 2006 denial, the claims file includes no statement or communication from the Veteran, prior to September 2008, that constitutes a pending claim for service connection for any psychiatric 
disability.

In sum, the only claim pursuant to which service connection for PTSD could have been granted is the claim filed on September 18, 2008; hence, that is the appropriate effective date for the award of that benefit. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for PTSD earlier than September 18, 2008, is assignable, the claim for an earlier effective date for the award of service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than September 18, 2008, for the award of service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


